Case 1:21-cr-00264-JLC Document 19 Filed 07/29/21 Page 1of 4

 

 

 

 

 

 

 

 

 

 

USDC SDNY
JOCUMENT
FELECTROMICALLY FILED
Peygurt phe
fr th eee ain
UNITED STATES DISTRICT COURT DAtE BICED:
SOUTHERN DISTRICT OF NEW YORK , : :
UNITED STATES OF AMERICA Consent
Order of Restitution
Vv.
CHAIM DEUTSCH Docket No. 21 Cr, 264 (JLC)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Eli J. Mark, Assistant United
States Attorney, of counsel; the presentence investigation report, dated July 12, 2021; defendant
Chaim Deutsch’s conviction on Count One of the above Information; the plea agreement, dated

March 15, 2021, and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Chaim Deutsch (the “Defendant”) shall pay restitution in the total amount of $107,007.05,
pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664 to the Internal Revenue Service.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f(2), and 18 U.S.C. § 3572(d)(1) and (2), and in
consideration of the financial resources and other assets of the Defendant, including whether any
of these assets are jointly controlled; projected earnings and other income of the Defendant; and
any financial obligations of the Defendant; including obligations to dependents, in the interests of
justice, the Defendant shall pay restitution in the manner and according to the schedule that

follows:

[A] The Defendant shall pay $25,000, by bank check, to the “Department of

Treasury” at the time of sentencing.

2020.01.09

 
Case 1:21-cr-00264-JLC Document 19 Filed 07/29/21 Page 2 of 4

[B] The Defendant shall] pay an additional $5,000 within one (1) month of entry
of this judgment,

{C] The Defendant shall pay the remainder of the restitution obligation within
eleven (11) months of entry of this judgment.

If the Defendant defaults on the payment schedule set forth above, the Government may
pursue other remedies to enforce the judgment.

3, Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Unless as otherwise specified herein, checks and money
orders shall be made payable to the “SDNY Clerk of the Court” and mailed or hand-delivered to:
United States Courthouse, 500 Pearl Street, New York, New York 10007 - Attention: Cashier, as
required by 18 U.S.C. § 3611. The Defendant shall write his name and the docket number of this
case on each check or money order, Credit card payments must be made in person at the Clerk’s
Office. Any cash payments shall be hand delivered to the Clerk’s Office using exact change, and
shall not be mailed, For payments by wire, the Defendant shall contact the Clerk’s Office for
wiring instructions,

The Clerk’s Office shall forward all restitution payments to the below address within 30
days of receiving said payments from the Defendant:

IRS - RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.
Kansas City, MO 64108
4, Additional Provisions
The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
2

 

 
Case 1:21-cr-00264-JLC Document 19 Filed 07/29/21 Page 3 of 4

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant's financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
jearns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the
discovery of new or additional assets.

5. Restitution Liability

The Defendant's liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3643(b). Subject to the time limitations in (he preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any fien (led pursuant to 18 U.S.C, § 3613(c) shall continue

until the eslate receives a wrilten release of that liability.

AGREED AND CONSENTED TO:

AUBREY STRAUSS
United States Attorney for {he
Southern District of New York

 

By: § e 1/2112021
Eh. Mark DATE

One Saint Andrew’s Plaza
New York, NY 10007
Tel: (212) 637-2431

CHAIM DEUTSCH

py: Chau eabiey.

Chaim Deutsch

 

 

 
Case 1:21-cr-00264-JLC Document 19 Filed 07/29/21 Page 4 of 4

 

ty: PEALE 2° 28° 2/
Henry Mizurek/Esq. DATI

Evan Lipton, Esq,
Attorneys for the Chaim Deutsch

SO ei I Gt 4)29/4

HONQRABLE JAMES L.COTT DATE
UNI PEDASTATES MAGISTRATE JUDGE

 

 
